January 15, 2010


Ms. Kathleen Marie Kennedy
Mehaffy Weber PC
PO Box 16
Beaumont, TX 77704


Mr. Timothy W. Ferguson
Ferguson Firm
1122 Orleans Avenue
Beaumont, TX 77701
Honorable Donald J. Floyd
172nd District Court
1001 Pearl Street
Beaumont, TX 77701-3707

RE:   Case Number:  09-0403
      Court of Appeals Number:  09-09-00098-CV
      Trial Court Number:  E-177,607

Style:      IN RE  UNITED SCAFFOLDING, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued a per curiam  opinion  in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |